Citation Nr: 1000125	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for a right thumb disability from April 16, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana that granted service 
connection for a right thumb disability with an initial 
evaluation of zero percent disabling, effective April 16, 
1993.  In January 1995, the Veteran appealed the initial 
rating.  In January 1998, the RO granted an increased rating 
of 10 percent for the disability effective April 16, 1993.


FINDINGS OF FACT

1.  From April 16, 1993, to September 5, 2006, the 
preponderance of the competent and credible evidence of 
record did not show that the Veteran's service-connected 
right thumb disability was manifested by unfavorable 
ankylosis.

2.  From August 26, 2002, to September 5, 2006, the 
preponderance of the competent and credible evidence of 
record did not show that the Veteran's service-connected 
right thumb disability was manifested by a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, even taking 
into account his complaints of pain.  

3.  From August 26, 2002, the preponderance of the competent 
and credible evidence of record does not show that the 
Veteran's service-connected right thumb disability is 
manifested by adverse symptomatology that equates to 
amputation of the thumb or that it causes limitation of 
motion of other digits or the hand.

4.  From September 6, 2006, the preponderance of the 
competent and credible evidence of record shows that the 
Veteran's service-connected right thumb disability is 
manifested by adverse symptomatology that equates to 
unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  From April 16, 1993, to September 5, 2006, the criteria 
for an evaluation in excess of 10 percent for a right thumb 
disability have not been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, (Diagnostic Code 5224) (2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 
5224, 5228) (2009).  

2.  From September 6, 2006, the criteria for a 20 percent 
evaluation for a right thumb disability have been met, but no 
more.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5224, 5228) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002). 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for his right thumb disability.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Thus, VA's duty to notify 
in this case has been satisfied.  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims file all identified and available 
treatment records relevant to the current claim.   The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

In this regard, a review of the record on appeal shows that 
the Veteran was afforded VA examinations in June 1993, 
February 1995, January 1997, May 1999, September 2006, and 
December 2008.  The Board finds the VA examinations are 
thorough and adequate upon which to base a decision with 
regard to this claim.  The VA examiners personally 
interviewed and examined the Veteran and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159 (2009).  Therefore, 
the Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2009).  When a 
veteran timely appeals an initial rating for a service-
connected disability within one year of the rating decision, 
VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for periods of time 
since the filing of his claim when his disability may have 
been more severe than others.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

As noted above, the November 1994 rating decision granted 
service connection for a right thumb disability and rated it 
as non compensable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5224, effective from April 16, 1993.  Thereafter, 
the January 1998 rating decision granted the Veteran a 
higher, 10 percent, evaluation for his right thumb disability 
also under Diagnostic Code 5299-5224, effective from 
April 16, 1993. 

In this regard, the Board notes that since the Veteran filed 
his claim in 1993 there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a including rating the thumb.  In this 
regard, the new criteria for rating finger disabilities 
became effective August 26, 2002.  See 67 Fed. Reg. 48785.  
The in January 1995 and June 2007 statements of the case 
provided the Veteran with notice of the old and new criteria.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, while VA may consider the old 
criteria for rating the thumb for the entire period during 
which the appeal has been pending, it may only consider the 
new criteria for rating the thumb from August 26, 2002.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In this regard, under old and new Diagnostic Code 5224, 
thumb, ankylosis of, provides a rating of 10 percent for 
favorable ankylosis and 20 percent for unfavorable ankylosis.  
38 C.F.R. § 4.71a, (2002); 38 C.F.R. § 4.71a (2009).  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Effective August 26, 2002, the notes to Diagnostic Codes 5224 
through 5227 in 38 C.F.R. § 4.71a were amended to require 
consideration of "whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand."  See 67 
Fed. Reg. 48785.

Also effective August 26, 2002, Diagnostic Code 5228, thumb, 
limitation of motion was added to the rating schedule and it 
provides a non-compensable rating (zero percent) for a gap of 
less than one inch (2.5 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; a 
10 percent rating for a gap of between one to two inches (2.5 
cm to 5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; and a 20 percent 
rating for a gap of more than two inches (5.1 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a (2009).

As an initial matter, the Board notes that the Veteran's 
service connected right thumb disability relates to a right 
thumb fracture he incurred in service in July 1961.  Years 
later, October 1991 private treatment records reflect that 
the Veteran injured his back in a falling accident, which 
resulted in his current quadriplegia.  The Board further 
notes that the Veteran ambulates using a wheelchair he 
directs by placing the handle in the space in between his 
paralyzed fingers and his thumb (on his right hand) and using 
the movement of his wrist.  See VA Examination Report, 
December 2008.

At the June 1993 VA examination, it was opined that the 
Veteran was status post right thumb fracture.  At the 
February 1995 VA examination, it was reported that opposition 
of the right thumb to the fingers was not performed due to 
the spinal cord injury.  It was also opined that the Veteran 
was unable to make a fist.  At the January 1997 VA 
examination, there was no deformity or spontaneous movement 
of the right thumb.  It was opined that the Veteran was 
status post right thumb fracture with excellent recovery.  At 
the May 1999 VA examination, x-rays showed arthritic changes 
in the right thumb.   

The Veteran thereafter underwent a VA examination on 
September 6, 2006.  At that time, it was noted that the 
Veteran's quadriplegia involved complete paralysis of his 
lower extremities and weakness of his upper extremities.  The 
report reflects that the Veteran was unable to perform any 
movement in the joints of his fingers or thumbs bilaterally, 
and that due to flexion contractures of the hands, he held 
his fingers and thumbs in semi-flexion.  Specifically, the 
Veteran's right thumb was noted as held in five degrees of 
flexion at the metacarpophalangeal joint and 10 degrees of 
flexion at the interphalangeal joint, with no ability to 
actively move his right thumb at any joint.  The examiner 
opined that the Veteran's arthritis of the metacarpohalangeal 
joint of the right thumb was most likely secondary to the 
residuals of the fracture he incurred in service.

Most recently, a December 2008 VA examination report reflects 
that the Veteran's fingers on his right hand were paralyzed 
in flexion contracture at 60 degrees in the distal and 
proximal interphalangeal joints.  With regard to the 
Veteran's right thumb, the examiner noted that he was able to 
flex and extend the interphalangeal joint of his right thumb, 
with pain, to only 5 degrees, and that otherwise the Veteran 
was not able to oppose his thumb to his fingers.  

In light of the above medical evidence of record, the Board 
finds that in ability to actively move his right thumb at any 
joint along with the right thumb being held in five degrees 
of flexion at the metacarpophalangeal joint and 10 degrees of 
flexion at the interphalangeal joint as reported by the first 
time by the September 2006 VA examiner, equates to 
unfavorable ankylosis of the thumb.  Therefore, a higher, 20 
percent, evaluation is warranted under Diagnostic Code 5224.  
See 38 C.F.R. § 4.7 (2009).  This is only true from 
September 6, 2006, and therefore staged ratings are 
warranted.  See Fenderson, supra.  A higher evaluation is not 
warranted under Diagnostic Code 5224 at any time from 
September 6, 2006, because the 20 percent rating is the 
maximum rating possible under this Diagnostic Code.  Id.

The Board acknowledges that the notes to Diagnostic Code 5224 
provide for consideration of whether an evaluation of 
ankylosis of the thumb as amputation is warranted.  Note 4 to 
38 C.F.R. § 4.71a currently provides that ankylosis of the 
thumb should be rated as amputation (i.e., under Diagnostic 
Code 5152) when both the metacarpal and interphalangeal 
joints are ankylosed and either is in extension or "full" 
flexion.  Prior to August 26, 2002, Note 4 to 38 C.F.R. 
§ 4.71a read "extreme" rather than "full" flexion.  See 67 
Fed. Reg. 48785.  In this case, however, as noted above, the 
Veteran's thumb is not held in extension or full or extreme 
flexion, but rather, it is held in semi-flexion.  
Specifically, the September 2006 VA examination report 
reflects that the Veteran's right thumb was held in five 
degrees of flexion at the metacarpophalangeal joint and 10 
degrees of flexion at the interphalangeal joint.  Therefore, 
rating the right thumb disability as amputation is not for 
application.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

Also, the Board acknowledges that the notes to Diagnostic 
Code 5224 were amended, effective August 26, 2002, and the 
amendment provides for consideration of whether a separate 
evaluation is warranted for resulting limitation of motion of 
other digits or the hand.  The Veteran has not asserted, and 
the evidence of record does not show, that the Veteran's 
right thumb has caused limitation of motion of his other 
digits on his right hand.  The Veteran did, however, file a 
claim for service connection for a right hand (wrist) 
disability as secondary to his right thumb disability, which 
claim was granted in a May 2009 rating decision and assigned 
a 10 percent disability rating effective January 10, 2007.  
The Veteran has not appealed that decision and the Board may 
not grant him further benefits for these same problems in 
this appeal because it would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2009).

The Board has also considered the possibility of assigning a 
higher evaluation under Diagnostic Code 5228.  In this 
regard, the Board finds that for the period from August 26, 
2002, to September 5, 2006, a 20 percent rating is not 
warranted under this Diagnostic Code because the record is 
negative for objective evidence of a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, even taking into 
account the Veteran's complaints of pain as per 38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, a rating in excess of 20 percent under 
Diagnostic Code 5228 is not warranted for the time from 
September 6, 2006, because, as noted above, the maximum 
rating under this code is 20 percent.  

Lastly, the Board notes that there is no applicable 
diagnostic code that provides a higher rating for a thumb 
disability.  38 C.F.R. § 4.71a.

In rendering this decision, the Board has also considered the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1) (2009), for exceptional cases where 
scheduler evaluations are found to be inadequate.  See Thun 
v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons previously 
discussed, the Board concludes that the 10 percent rating 
from April 16, 1993, to September 5, 2006, and the 20 percent 
rating from September 6, 2006, adequately contemplates the 
Veteran's right thumb disability.  The Veteran's right thumb 
disability has not necessitated frequent periods of 
hospitalization, has not resulted in marked interference with 
employment, and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  Furthermore, the 
Board further finds that the symptoms and manifestations 
appear to be of the type precisely contemplated by the 
applicable rating criteria, and they are not shown to be so 
severe as to result in marked interference with employment 
beyond that contemplated by the rating criteria.  Thus, the 
Board finds that the requirements for referral of a claim for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

The Board also notes that at no time has the Veteran asserted 
that he is unable to work due to his right thumb disability, 
and the Board finds that the record in this case does not 
raise the issue of total disability based on individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Also, as noted above, the Veteran only requested 
that a 20 percent disability rating be assigned, which 
request has been granted.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) ("where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative").

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's statements 
in support of claim as well as the claimant's statements to 
his VA examiners.  However, while the inability to move a 
joint is observable by a lay person, whether that joint has 
favorable or unfavorable ankylosis or whether the thumb 
causes limitation of motion of other digits or interference 
with overall function of the hand are medical opinion which 
neither the Veteran nor his representative is qualified to 
provide.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  
Additionally, neither the Veteran nor his representative 
provided an opinion regarding the size of the gap between the 
thumb pad and the fingers and therefore the Board must rely 
on the information provided by the VA examiners when 
adjudicating this question.  Id; also see Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  Furthermore, the Board finds more competent 
and credible the opinion by the VA examiners regarding the 
severity of his disability than these lay statements.  Id.



The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim to the extent outlined above, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right thumb disability is denied from April 16, 1993, 
to September 5, 2006.

Entitlement to a 20 percent evaluation for a right thumb 
disability is granted effective from September 6, 2006.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


